Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3295   Page 1 of 20




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                      No. 17-20274

             Plaintiff,                         Hon. Bernard A. Friedman

       v.

 D-1 JUMANA NAGARWALA,


             Defendant.
                     /

             GOVERNMENT’S RESPONSE TO
   DEFENDANTS’ MOTION TO DISMISS COUNT SEVEN (R. 373)

       For the reasons stated in the government’s brief, this Court should

 deny Jumana Nagarwala’s motion to dismiss Count Seven of the Third

 Superseding Indictment.

                                           MATTHEW J. SCHNEIDER
                                           United States Attorney

                                           /s/ Amy Markopoulos
                                           AMY MARKOPOULOS
                                           Counsel
                                           U.S. Department of Justice

                                           /s/ Malisa Dubal
                                           MALISA DUBAL
                                           Assistant Chief
                                           U.S. Department of Justice

                                       1
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3296   Page 2 of 20




                                           s/ John Neal
                                           JOHN NEAL

                                           s/ Sara D. Woodward
                                           SARA D. WOODWARD
                                           Assistant United States Attorney
                                           211 W. Fort Street, Suite 2001
                                           Detroit, MI 48226
                                           Phone: (313) 226-9180
                                           sara.woodward@usdoj.gov
 Dated: January 31, 2020




                                       2
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3297   Page 3 of 20




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                      No. 17-20274

             Plaintiff,                         Hon. Bernard A. Friedman

       v.

 D-1 JUMANA NAGARWALA,

             Defendant.
                     /

      BRIEF IN SUPPORT OF GOVERNMENT’S RESPONSE
     TO DEFENDANTS’ MOTION TO DISMISS COUNT SEVEN

       Defendant Jumana Nagarwala coordinated the interstate travel of

 the mothers of two seven year-old victims. At Nagarwala’s direction,

 these mothers traveled from Minnesota to Michigan for the purpose of

 having Nagarwala perform female genital mutilation on their daughters.

       Count Seven of the Third Superseding Indictment charges

 Nagarwala with conspiring with the Minnesota mothers for them to

 travel to Michigan for the purpose of engaging in illicit sexual conduct,

 in violation of 18 U.S.C. § 2423(b), (e). Defendant Nagarwala now moves

 to dismiss this count, asking the Court to find, as a matter of law, that in

 order to violate the statute, the traveling person (here, the Minnesota

                                       3
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3298   Page 4 of 20




 mothers) must intend to personally perform illicit sexual conduct on the

 victims. Defendants interpretation of 18 U.S.C. §§ 2423(b), (e) is far too

 narrow, and the Court should look to the plain meaning of the word

 “engage.” While the Minnesota mothers did not personally perform FGM

 on their daughters, they actively participated by coordinating the

 procedures, traveling to Michigan, and ultimately handing their

 daughters directly to Nagarwala. The mothers waited in the lobby of the

 clinic for their daughters, no more than 20 feet away while Nagarwala

 performed FGM. As a result, they were involved; they participated; they

 took part. The motivating purpose of their trip to Michigan was to engage

 in FGM on their daughters.

       Defendant’s motion should be denied.

 I.    STATEMENT OF FACTS

       On February 3, 2017, co-defendants Haseena Halfal and Zainab

 Hariyanawala brought their seven-year-old daughters (MV-1 and MV-2)

 from Minnesota to Michigan for Nagarwala to perform FGM on their

 genitals.   Through    text   messages    and    telephone    conversations,

 Nagarwala directed Halfal and Hariyanawala to Attar’s medical facility,

 and told them to enter the clinic separately. When they arrived, the clinic


                                       4
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20      PageID.3299    Page 5 of 20




 was closed for the evening, and most of the lights were off. Separately

 each mother and child entered the clinic, where they remained for

 approximately 20 minutes. The mothers stayed in the waiting room while

 Nagarwala took each girl into an examination room.

       In the exam room, Nagarwala removed each girl’s pants and

 performed a procedure on her genitals. After cutting the girls, Nagarwala

 placed absorbent pads in their underwear, and provided their mothers

 with perineal irrigation bottles1 to ease any pain during urination.

       A child abuse pediatrician performed a complete medical

 examination on MV-1 and MV-2. The doctor concluded that both

 examinations were consistent with the girls having been subjected to

 genital mutilation. The doctor also found evidence of removed tissue,

 lacerations, and scar tissue. Specifically for MV-1, the doctor found that

 the child’s labia minora had been altered or removed, and that her clitoral

 hood was abnormal in appearance.

 II.   INDICTMENT




 1Hospitals commonly provide perineal irrigation bottles to new mothers after child-
 birth to ease the pain of vaginal tearing.
                                          5
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3300   Page 6 of 20




       This Court has previously granted two motions to dismiss counts in

 the indictment. (R. 268, 373.) As a result, the only charges that remain

 pending in the Third Superseding Indictment are as follows:

          • Count Seven, which charges Nagarwala with a conspiracy to

             violate 18 U.S.C. § 2423(b), (e);

          • Count Eight, which charges Nagarwala, Fakhruddin Attar,

             Farida Attar, and Fatema Dahodwala with conspiracy to

             obstruct an official proceeding, in violation of 18 U.S.C. §

             1512(k).

 III. ARGUMENT

       Motions to dismiss an indictment in a criminal action are governed

 by Rule 12 of the Federal Rules of Criminal Procedure. Rule 12 provides

 that a defendant may bring a motion challenging “a defect in the

 indictment or information,” including “failure to state an offense.” Fed.

 R. Crim. P. 12(b)(3)(B). In evaluating a motion to dismiss, courts assume

 the allegations in the indictment are true and view them in the light most

 favorable to the government. United States v. Scott, No. 10-20235, 2014

 WL 7272755, at 2 (E.D. Mich. Dec. 18, 2014); see also United States v.

 Landham, 251 F.3d 1072, 1080 (6th Cir. 2001) (“[C]ourts evaluating


                                       6
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3301   Page 7 of 20




 motions to dismiss do not evaluate the evidence upon which the

 indictment is based.”). “Generally, the strength or weakness of the

 government’s case, or the sufficiency of the government’s evidence to

 support a charge, may not be challenged by a pretrial motion.” United

 States v. Hall, 20 F.3d 1084, 1087 (10th Cir. 1994).

       A.    Elements of § 2423(b), (e)

       Count Seven of the Third Superseding Indictment charges

 Nagarwala under 18 U.S.C. §§ 2423(b) and (e). Subsection (b) makes it a

 crime to travel in interstate commerce with “a motivating purpose of

 engaging in any illicit sexual conduct with another person,” while

 Subsection (e) prohibits any attempt or conspiracy to commit the same.

 To convict a defendant under § 2423(b), the government must show (1)

 that a person traveled in interstate commerce; and (2) that the person

 did so with intent to engage in illicit sexual conduct. Sixth Circuit Pattern

 Jury Instructions, 16.11.

       Section 2423(e) specifically criminalizes conspiracies to violate 18

 U.S.C. § 2423(b). The elements of conspiracy to violate 2423(b) are not

 described within the statute itself, but the Sixth Circuit Pattern

 Instructions suggest that “an instruction may be compiled using the


                                       7
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3302   Page 8 of 20




 instructions in Chapter 3, Conspiracy, with one caveat. Conspiracies

 under 2423(e) do not require an overt act.” Sixth Circuit Pattern Jury

 Instructions, 16.11, Committee Commentary. And the general elements

 of criminal conspiracy in the Sixth Circuit require: (1) an object to be

 accomplished; (2) a plan or scheme embodying the means to accomplish

 that object; and (3) an agreement or understanding among co-

 conspirators to cooperate for accomplishment of the object. United States

 v. Gibbs, 182 F.3d 408, 420 (6th Cir. 1999). The agreement need not be

 express or sophisticated, and may be formed tacitly between co-

 conspirators. Id.

       18 U.S.C. § 2423(f) defines “illicit sexual conduct” as including the

 definition of “sexual act” found in 18 U.S.C. § 2246. And a “sexual act”

 under 18 U.S.C. § 2246 includes the penetration or intentional touching

 of the genitals of a minor with the intent to abuse, humiliate, harass, or

 degrade. 18 U.S.C. § 2246(2)(C), (D). In her motion, Defendant does not

 argue that FGM is not “illicit sexual conduct.”

       B.    The Minnesota mothers engaged in FGM

       The government alleges that Nagarwala conspired with Halfal and

 Hariyanawala for the mothers to travel in interstate commerce with their


                                       8
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3303   Page 9 of 20




 children, and the purpose of their travel was to have Nagarwala perform

 FGM on their daughters. Defendant’s motion raises a single, simple

 issue: whether the traveling party must intend to personally commit a

 sex crime. Defendant argues that because her co-conspirators,

 Hariyanawala and Halfal, did not travel to Michigan with the intent to

 personally perform FGM on their daughters, that Nagarwala cannot be

 guilty of conspiring with them to violate Section 2423(b).

       Defendant’s argument fails, because it rests on an unduly narrow

 reading of Section 2423(b) that is inconsistent with its plain terms. The

 dispute between the parties concerns the appropriate construction of the

 word “engaging.” The statute prohibits interstate travel “with a

 motivating purpose of engaging in any illicit sexual conduct.” 18 U.S.C. §

 2423(b), emphasis added.

       “In determining the meaning of a statutory provision, we look first

 to its language, giving the words used their ordinary meaning.” Artis v.

 District of Columbia, 138 S.Ct. 594, 603 (2018). And here, the “ordinary

 meaning” of the § 2423(b) is dependent upon the verb “engaging.” The

 most pertinent definition of the verb “engaging” found in the American

 Heritage Dictionary is: “[t]o involve oneself or become occupied;


                                       9
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3304   Page 10 of 20




  participate.” American Heritage Dictionary, 3rd Ed., p. 610 (1992). The

  Merriam-Webster dictionary likewise defines the verb as “to do or take

  part in something.” See Miriam-Webster Dictionary Online, found at

  https://www.merriam-webster.com/dictionary/engage (2019).

        Both of these sources suggest that “engaging” has a broader

  definition than personally committing a specific act. In the instant case,

  both of the Minnesota mothers were plainly “involved in” and “took part

  in” the FGM performed their daughters. The mothers coordinated their

  interstate travel with Nagarwala via text message and phone calls. They

  discussed exactly where to go and when. On the chosen date, the mothers

  and their daughters left Minnesota and drove straight to Fakhruddin

  Attar’s clinic, where they met Nagarwala. The mothers then handed their

  daughters over to Nagarwala, who led them to an examination room.

  Each mother waited in the lobby for approximately 20 minutes before

  being reunited with her child. After the procedure, Nagarwala gave the

  women after-care instructions on how to care for their daughter’s

  wounds. Although the women did not personally perform FGM on their

  daughters, they were involved, they participated, and they took part.

  They were active participants in every step of the process. As a result,


                                       10
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3305   Page 11 of 20




  the motivating purpose of their trip to Michigan was to engage in FGM

  on their daughters.

        The mothers intended that FGM occur; they facilitated it, and they

  were instrumental to their daughters being subjected to it. Their travel

  across state lines was for the specific purpose of having Nagarwala

  perform this procedure on their daughters. The plain terms of the verb

  “engaging” implicate them in this conduct—the mothers were

  substantially “involved in” and “participated in” the illicit sexual conduct.

  For the court to hold that in order to “engage in” in illicit sexual conduct,

  the mothers must personally touch their daughter’s genitals would be a

  construction of the statute at odds with its plain meaning.

        C.    Count Seven properly alleges a conspiracy

        Count Seven of the Third Superseding Indictment should not be

  dismissed because it properly states every element of the offenses

  charged. The defendant does not even question the existence of these

  elements in her motion to dismiss, nor could she. The Third Superseding

  Indictment lays out each requisite element in turn, stating that the

  defendant knowingly and willfully conspired for persons to travel in

  interstate commerce for purposes of engaging in illicit sexual conduct as


                                       11
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3306   Page 12 of 20




  defined in the statute. Third Superseding Indictment, ¶ 55 (Sept. 12,

  2018) (R. 334.) The Indictment also contains the following details,

  demonstrating each element further:

        1.    Defendant and others agreed to bring two minor children

  under 16 years of age across state lines at an appointed day and time

  determined in advance, for purposes of FGM (Id. ¶¶ 45-50);

        2.    FGM involves an intentional touching of the victims’ genitalia

  for purposes of abusing, humiliating, harassing, or degrading those

  victims by excising and infibulating the whole or part of the labia majora,

  labia minora, and clitoris, and therefore constitutes “illicit sexual

  conduct” as defined in Section 2423. (Id. ¶ 22);

        3.    Members of the conspiracy then in fact traveled from

  Minnesota to Michigan with the intended victims (Id. ¶ 46);

        4.    The intended purpose and actual result of that interstate

  travel was that members of the conspiracy inflicted FGM on the victims

  (Id. ¶¶ 45, 47-50, 10-11);

        Defendant does not deny that the Government has properly alleged

  interstate travel, or the illicit sexual conduct that was the objective of

  that travel; nor does she argue that the Government has failed to


                                       12
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3307   Page 13 of 20




  properly allege an agreement between the defendant and others to bring

  about each of these events. Her sole argument is that no underlying

  offense (and by extension no conspiracy to commit the underlying offense)

  can exist because no one person in the conspiracy committed all statutory

  elements of the offense. Yet, in urging this Court to bifurcate the actions

  of the defendant from those of her co-conspirators, the defendant

  overlooks one of the bedrock principles of conspiracy law: “that a

  conspiracy is a single, unified offense.” United States v. Pruitt, 156 F.3d

  638, 644 (6th Cir. 1998) (citing Braverman v. United States, 317 U.S. 49,

  52-53 (1942)).

        Individual defendants need not have individually committed the

  full underlying offense in order to be party to a conspiracy to commit that

  offense—rather, “so long as the partnership in crime continues, the

  partners act for each other in carrying it forward.” Pinkerton v. United

  States, 328 U.S. 640, 646 (1946). Indeed, the Federal Rules of Criminal

  Procedure expressly recognize that a “series of acts or transactions”

  committed by two or more defendants may yet constitute a single

  chargeable offense. Fed. R. Crim. P. 8(b). This is precisely the situation

  here, where Defendant and her co-conspirators acted in series and in


                                       13
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3308   Page 14 of 20




  agreement, first to travel across state lines, and then to engage in illicit

  sexual conduct with the victims, thus satisfying every element of 18

  U.S.C. §§ 2423(b) and (e).

        The defendant cites to no case law in support of the astonishing

  proposition that a crime committed in parts by co-conspirators is no crime

  at all. The defendant’s citation on Ocasio v. United States relies on a

  reading that is too narrow to bear the weight assigned. Def.’s Mot. to

  Dismiss at 7 (quoting Ocasio v. United States, 136 S. Ct. 1423, 1429

  (2016)). Read properly, that case stands for the proposition advanced by

  the Government here, namely that the basic principles of conspiracy law

  permit the offense to be committed in parts by members of the conspiracy.

  Ocasio, 136 S. Ct. at 1432 (“[E]ach conspirator must have specifically

  intended that some conspirator commit each element of the substantive

  offense.” (emphasis in original)). The conspiracy need only accomplish all

  elements of the underlying substantive criminal offense as an aggregate

  endeavor. Id. at 1429 (“[T]he fundamental characteristic of a conspiracy

  is a joint commitment to an ‘endeavor which, if completed, would satisfy

  all of the elements of [the underlying substantive] criminal offense.’”

  (quoting Salinas v. United States, 522 U.S. 52, 65 (1997))). Put simply, it


                                       14
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3309   Page 15 of 20




  is “unnecessary for each member of a conspiracy to agree to commit each

  element of the substantive offense,” or even to have been capable of doing

  so, for a conspiracy charge nevertheless to be proper. Id. at 1430.

        If the law were to be construed in the manner urged by Defendant,

  such construction would produce absurd results where co-conspirators

  could escape criminal liability merely by divvying up the elements of any

  given crime amongst each other. Such a tactic was met with skepticism

  in United States v. Newman, a case in which a defendant was convicted

  of being a felon in possession of a shotgun where in fact his co-conspirator

  alone had physical possession of the firearm. 755 F.3d 543 (7th Cir. 2014).

  The Seventh Circuit cited to Supreme Court precedent on aiding and

  abetting convictions, noting that such convictions “are proper even

  though each participant commits a subset of the crime’s elements . . . . It

  is hard to see why conspirators’ liability should be treated differently.”

  Id. at 547; see also Rosemond v. United States, 572 U.S. 65, 74 (2014)

  (“The division of labor between two (or more) confederates thus has no

  significance: A strategy of ‘you take that element, I’ll take this one’ would

  free neither party from liability.”).




                                          15
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3310   Page 16 of 20




        The Seventh Circuit’s commentary is consistent with the result

  intended by Congress in enacting conspiracy statutes. Pinkerton, 328

  U.S. at 647 (“[T]he law of conspiracy [recognizes the principle that] the

  overt act of one partner in crime is attributable to all.”). In the same vein,

  the acts of the defendant’s co-conspirators may be attributable to her for

  purposes of holding her responsible for the substantive offense itself. Id.

  Accordingly, the actions of Nagarwala’s co-conspirators who crossed state

  lines to bring the victims to her should be evaluated as if they were

  committed by Defendant; their travel, combined with the overt illicit

  sexual conduct committed Defendant in performing FGM, brings

  Nagarwala squarely within the four corners of Count Seven.2

        Defendant cites to United States v. Kelly for the proposition that

  “the offender’s mental state whilst traveling” is determinative of criminal

  culpability—thus, since the “travelers” (here the victims’ mothers) did

  not intend to perform FGM themselves and thus lacked the requisite




  2The Defendant does not, and cannot, contest that the Government
  would have adequately alleged a conspiracy to violate 2423 if the
  mothers and Nagarwala agreed that Nagarwala would travel from
  Michigan to Minnesota to perform the procedure in the mothers’
  kitchens. It would be absurd for the law to outlaw that conduct but
  permit the exact same conduct because it was the mothers traveling.
                                        16
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3311   Page 17 of 20




  mental state, no violation has occurred. Def.’s Mot. to Dismiss at 6 (Nov.

  29, 2018) (R. 373] (citing United States v. Kelley, 510 F.3d 433 (4th Cir.

  2007)). This selective quotation from Kelly is inapposite to the facts here.

  The defendant in Kelly was not indicted under the conspiracy prong of

  Section 2423, but rather only for the substantive offense of traveling with

  intent to engage in illicit sexual conduct. Kelly, 510 F.3d at 436. Given

  that the Kelly defendant was indicted for the substantive offense but not

  for conspiracy, it stands to reason therefore that both the travel and the

  intent to perform illicit sexual conduct must have existed within the same

  “offender.” That is not the situation here, where the travel and the illicit

  sexual conduct were undertaken in concert by co-conspirators, as

  properly charged in Count Seven. The Government has properly alleged

  in the indictment that the mothers intended for illicit sexual conduct to

  occur once they crossed state lines; the fact that the illicit sexual conduct

  was undertaken by a non-traveling co-conspirator (the defendant) does

  not negate the fact that each element of the offense was nevertheless

  satisfied by the conspiracy as a whole.

        For the foregoing reasons, this Court should deny Nagarwala’s

  motion to dismiss Count Seven of the Third Superseding Indictment.


                                       17
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3312   Page 18 of 20




                                       18
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3313   Page 19 of 20




  IV.   CONCLUSION

        Defendants’ motion to dismiss Count Seven should be denied.

                                     Respectfully submitted,

                                     MATTHEW SCHNEIDER
                                     Acting U.S. Attorney

                                     s/Amy Markopoulos
                                     AMY MARKOPOULOS
                                     MALISA DUBAL
                                     Department of Justice, Fraud Section
                                     1400 New York Avenue, NW
                                     Washington, DC 20005

                                     s/Sara D. Woodward
                                     SARA D. WOODWARD
                                     JOHN NEAL
                                     Assistant United States Attorneys
                                     211 West Fort Street, Ste. 2001
                                     Detroit, MI 48226-3220


  Dated: January 31, 2020




                                       19
Case 2:17-cr-20274-BAF-DRG ECF No. 422 filed 01/31/20   PageID.3314   Page 20 of 20




                       CERTIFICATE OF SERVICE

        I certify that on January 31, 2020, I electronically filed this motion

  response for the United States with the Clerk of the United States

  District Court for the Eastern District of Michigan using the ECF system,

  which will send notification of such filing to counsel of record.


                                         /s/ Amy Markopoulos
                                         Department of Justice, Criminal
                                         Division




                                       20
